Citation Nr: 1423951	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-00 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for hypothyroidism, current rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from April 1984 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in San Juan, Puerto Rico.

The Veteran was afforded a March 2012 Board hearing.  A hearing transcript is associated with the record.  

The Virtual VA and Veterans Benefits Management System (VBMS) electronic folders (efolders) do not currently include any pertinent evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is needed to obtain updated medical records and examination reports.  The Veteran was last afforded VA orthopedic and thyroid examinations in February 2010.  At the March 2012 hearing, the Veteran indicated that he had ongoing medical treatment for these disabilities and that his symptoms had increased in severity since the last VA examinations.  Additional development is necessary as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all pertinent VA and private medical treatment records since March 2010 and include an authorization for the release of private medical records.  Based upon his response, obtain and associate any pertinent updated medical records with the claims folder.  Search efforts for any VA or Federal records must continue until it determined that further efforts would be futile.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.  

2.  After associating any pertinent, outstanding records with the claims folder, schedule a VA orthopedic examination to determine the current nature and severity of his low back disability and associated lower extremity sciatica. The entire claims file (paper and electronic) must be made available and reviewed by the examiner. 

A clinical examination with all indicated tests and studies should be conducted.  

The examiner should identify all orthopedic and neurological symptoms related to the service-connected lumbar strain with right lower extremity radiculopathy and fully describe the extent and severity of those symptoms.  The examiner must clearly state whether the Veteran has any neurological symptoms of the left lower extremity related the service connected low back disability.  

The examiner must conduct range of motion studies for the lumbar spine and report where painful motion begins.  He/she must also assess any additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss (beyond what is shown clinically). 

The examiner should provide an opinion as to the degree to which the Veteran's low back and related neurological disorders interfere with his ability to secure and follow substantially gainful employment, with specific references to any tasks or activities precluded by the disability.  In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  After associating any pertinent, outstanding records with the claims folder, schedule a VA thyroid disease examination to determine the current nature and severity of his service connected hypothyroid.  The entire claims file (paper and electronic) must be made available and reviewed by the examiner. 

A clinical examination with all indicated tests and studies should be conducted.  The examiner must describe the current severity of the Veteran's hypothyroidism and detail whether the following symptoms are present:

(a) whether continuous medication is required for control,

(b) fatigability,

(c) constipation,

(d) mental sluggishness,

(e) muscular weakness,

(f) mental disturbance, or

(g) weight gain.

The examiner should provide an opinion as to the degree to which the Veteran's hypothyroidism interferes with his ability to secure and follow substantially gainful employment, with specific references to any tasks or activities precluded by the disability.  In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  The agency of original jurisdiction (AOJ) should ensure that the examination reports comply with the instructions in this remand.  Thereafter, the AOJ should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claims.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



